Citation Nr: 0900513	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-21 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
including as due to undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for respiratory 
disorder, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1991 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In relevant part, that rating decision denied petitions to 
reopen his previously denied claims for service connection, 
respectively, to a skin disorder of tinea pedis and acne 
vulgaris, including as due to undiagnosed illness; to a 
respiratory disorder of mild bronchial asthma, including as 
due to undiagnosed illness; and to a bilateral foot disorder, 
including as due to undiagnosed illness.  

In August 2004 the veteran submitted his notice of 
disagreement (NOD) with the July 2004 decision, with respect 
to all these issues.  See 38 C.F.R. § 20.201 (2008).  The RO 
subsequently issued a statement of the case (SOC) in May 
2005.  He then filed a timely, substantive appeal (VA Form 
9), in June 2005, for the issues of the claims for tinea 
pedis and acne vulgaris (discussed herein as a skin disorder) 
and bronchial asthma (discussed herein as a respiratory 
disorder), thus perfecting his appeal for only the skin and 
respiratory disorders.  

But, significantly, he failed to file a timely substantive 
appeal with respect to the petition to reopen his previously 
denied claim for service connection to bilateral foot 
disorder, including as due to undiagnosed illness.  38 C.F.R. 
§§ 20.202, 20.302(b) (2008).  Thus, he never perfected the 
appeal for the claim for bilateral foot disorder, including 
as due to undiagnosed illness, and so, it is not in appellate 
status.  Because he did not appeal that earlier decision, it 
is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).  Notably, the brief 
face of the claims file lists that the latter issue, assigned 
by the RO under Diagnostic Code 7115, was withdrawn by the 
appellant on June 21, 2005, the date of receipt of the 
substantive appeal for the two perfected issues considered 
below.  38 C.F.R. § 20.204 (2008).  While it does not appear 
to be the case that the appellant specifically withdrew the 
bilateral foot disorder claim in his June 2005 VA Form 9, he 
nonetheless did not perfect an appeal for that claim, as 
discussed.  Therefore, the Board is precluded from 
considering the issue of the bilateral foot disorder, 
including as due to undiagnosed illness.  

FINDINGS OF FACT

1.  An unappealed February 1998 rating decision denied 
service connection for a skin disorder, under the theory that 
it is due to an undiagnosed illness, because his skin's 
discoloration was attributable to then-current clinical 
diagnoses of tinea pedis and acne vulgaris.  The RO also 
denied the claim due to a lack of competent evidence of in-
service incurrence of tinea pedis and acne vulgaris.  
Moreover, there was no competent evidence attributing those 
disorders to service, including due to undiagnosed illness 
from Persian Gulf War service.

2.  Additionally, the unappealed February 1998 rating 
decision denied service connection for a respiratory 
disorder, under the theory that it is due to an undiagnosed 
illness, because his breathing problems were attributable to 
a then-current clinical diagnosis of bronchial asthma.  The 
RO also denied the claim due to a lack of competent evidence 
of in-service incurrence of bronchial asthma.  Moreover, 
there was no competent evidence attributing that disorder to 
service, including due to undiagnosed illness from Persian 
Gulf War service.

3.  With respect to the claims for skin and respiratory 
disorders, respectively, the additional evidence received 
since that February 1998 rating decision is either cumulative 
or redundant of evidence previously considered, does not 
relate to an unestablished fact necessary to substantiate 
these claims, or does not raise a reasonable possibility of 
substantiating these claims.  

CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).  

2.  New and material evidence has not been received since 
that decision to reopen the skin disorder claim.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).  

3.  The February 1998 rating decision denying service 
connection for a respiratory disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2008).  

4.  New and material evidence has not been received since 
that decision to reopen the respiratory disorder claim.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2004.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is 
denying his claim for service connection, the downstream 
disability rating and effective date elements of this claim 
are ultimately moot.  So not providing notice concerning 
these downstream elements of the claim is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102 (2008).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2008), and any 
applicable legal precedent.  In addition, VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006).

Importantly, the April 2004 VCAA notice letter complies with 
the Court's recent decision in Kent, 20 Vet. App. 1, since 
this letter sufficiently explained the bases of the prior 
denial (i.e., the deficiencies in the evidence when the claim 
was previously considered) of the skin and respiratory 
disorder claims.  And of equal or greater significance, all 
VCAA notice sent was provided prior to the RO's initial 
unfavorable decision on the claims in July 2004.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  See 
also Mayfield IV and Prickett, supra.  

As for the duty to assist, the RO obtained the veteran's 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, and a Persian Gulf War registry 
examination.  The veteran personally submitted Social 
Security Administration disability benefits records and VA 
treatment records.  Moreover, the duty to provide a VA 
examination and opinion only applies to a claim to reopen a 
finally adjudicated decision if new and material evidence is 
presented or secured.  3.159(c)(4)(C)(iii).  Here, the Board 
is determining there is no new and material evidence to 
reopen the respective claims for a skin or respiratory 
disorder.  Hence, there is no requirement to have the veteran 
examined for a medical nexus opinion unless and until he 
first satisfies this preliminary requirement of presenting 
new and material evidence to reopen his claims.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Analysis - Petitions to Reopen the Claims for Service 
Connection for Skin and Respiratory Disorders

An earlier February 1998 rating decision, which the veteran 
did not appeal, is the last rating decision to have 
considered and denied his claim for service connection for a 
skin disorder and respiratory disorder, including as due to 
undiagnosed illness, respectively.  Because he did not appeal 
that earlier decision, it is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2008).

The veteran filed a petition to reopen this claim in March 
2003.  Therefore, amended regulations with respect to new and 
material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the July 2004 rating decision on appeal, the RO denied the 
petitions to reopen based on a lack of new and material 
evidence, and as such, did not proceed to adjudicate the 
underlying merits of the issues of service connection for 
either the skin or respiratory disorders, including as due to 
undiagnosed illness.  Regardless, though, the Board must make 
its own threshold preliminary determination of whether to 
reopen based on the receipt of new and material evidence, 
because this in turn affects the Board's jurisdiction to 
adjudicate the underlying claim on the merits on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Here, the last final denial of the respective claims for 
service connection for skin and respiratory disorders is the 
RO's February1998 determination.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that decision.  To this end, the Board will 
summarize the evidence that was of record pertaining to the 
claim at the time of that February 1998 decision of the RO, 
and the evidence since submitted or otherwise obtained.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also may be established for a Persian Gulf 
War veteran who exhibits objective indications of chronic 
disability that cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

A.  Skin Disorder

In the prior February 1998 rating decision, the RO denied the 
claim for service connection for a skin disorder, under the 
theory that it is due to an undiagnosed illness, because his 
skin's discoloration was attributable to then-current 
clinical diagnoses of tinea pedis and acne vulgaris.  The RO 
also denied the claim under a direct theory of service 
connection on the basis that his STRs were unremarkable for 
any indication of complaint, treatment, or diagnosis of tinea 
pedis and acne vulgaris during service.  Moreover, although 
not specifically stated as a basis for the prior denial, he 
also failed to provide requisite competent evidence of nexus 
to service for any skin disorder, particularly tinea pedis 
and acne vulgaris.

The evidence of record at the time of that prior February 
1998 decision consisted of VA examination reports, Persian 
Gulf examination report, VA treatment records, National Guard 
medical records pre-dating his period of active duty service, 
his STRs, and SPRs - including his DD Form 214.  

The additional evidence received since that February 1998 
rating decision consists of the veteran's March 2003 petition 
to reopen his service connection claim for a skin disorder, 
August 2004 notice of disagreement (NOD), representative's 
March 2004 statement, June 2005 substantive appeal (VA Form 
9), July 2008 representative's informal hearing presentation, 
SSA disability records, June 2005 VA Persian Gulf Registry 
examination report, and VA treatment records.  

Arguably, these additional records are "new," as the 
additional medical records were not previously submitted to 
or considered by agency decision makers.  Nonetheless, 
the additional records are still not "material" for 
reopening his claim for service connection for a skin 
disorder as they do not relate to an unestablished fact 
necessary to substantiate this claim.  See 
38 C.F.R. § 3.156(a); 38 U.S.C.A. § 5108; Hodge, 155 F.3d 
1359-60.  

Importantly, the veteran has failed to provide additional 
medical evidence that substantiates a claim for service 
connection for a skin disorder, under the theory that it is 
due to an undiagnosed illness.  Indeed, there are no clinical 
findings that attribute his skin disorder symptomatology to 
an undiagnosed illness from Persian Gulf War service, instead 
of the already established clinical diagnoses of tinea pedis 
and acne vulgaris.  As for direct service connection, there 
are no additional medical records that indicate he had any 
complaints, treatment, or diagnoses for tinea pedis and acne 
vulgaris during active duty service.  And none of the 
additional medical records speak to the etiology of the 
veteran's skin disorders of tinea pedis and acne vulgaris, 
including especially any possible relation to his military 
service.  38 C.F.R. § 3.156(a).  See, too, Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

Moreover, where, as here, the determinative issue is the 
medical diagnosis or etiology, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  The RO has previously considered his contentions 
of suffering chronic skin disorder due to Persian Gulf 
syndrome, since service in the Persian Gulf War in 1991.  
Therefore, having been previously considered and rejected, 
his additional statements to this same effect cannot be held 
to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 
(1992).

In sum, none of the additional evidence since the prior final 
February 1998 decision addresses the missing elements of 
service connection for a skin disorder, including as due to 
undiagnosed illness.  Thus, there is no new and material 
evidence to reopen the claim and the petition must be denied.  
See 38 C.F.R. § 3.156.  Furthermore, in the absence of 
new and material evidence, the benefit-of-the-doubt rule does 
not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Respiratory Disorder

Additionally, in the prior February 1998 rating decision, the 
RO also denied the claim for service connection for a 
respiratory disorder, under the theory that it is due to an 
undiagnosed illness, because his breathing problems were 
attributable to then-current clinical diagnosis of bronchial 
asthma.  The RO also denied the claim under a direct theory 
of service connection on the basis that his STRs were 
unremarkable for any indication of complaint, treatment, or 
diagnosis of bronchial asthma during service.  Moreover, 
although not specifically stated as a basis for the prior 
denial, he also failed to provide requisite competent 
evidence of nexus to service for any respiratory disorder, 
particularly bronchial asthma.

The evidence of record at the time of that prior February 
1998 decision consisted of VA examination reports, Persian 
Gulf examination report, VA treatment records, National Guard 
medical records pre-dating his period of active duty service, 
his STRs, and SPRs - including his DD Form 214.  

The additional evidence received since that February 1998 
rating decision consists of the veteran's March 2003 petition 
to reopen his service connection claim for a respiratory 
disorder, August 2004 notice of disagreement (NOD), 
representative's March 2004 statement, June 2005 substantive 
appeal (VA Form 9), July 2008 representative's informal 
hearing presentation, SSA disability records, June 2005 VA 
Persian Gulf Registry examination report, and VA treatment 
records.  

Arguably, these additional records are "new," as the 
additional medical records were not previously submitted to 
or considered by agency decision makers.  .  Nonetheless, 
the additional records are still not "material" for 
reopening his claim for service connection for a respiratory 
disorder as they do not relate to an unestablished fact 
necessary to substantiate this claim.  See 
38 C.F.R. § 3.156(a); 38 U.S.C.A. § 5108; Hodge, 155 F.3d 
1359-60.  

Importantly, the veteran has failed to provide additional 
medical evidence that substantiates a claim for service 
connection for a respiratory disorder, under the theory that 
it is due to an undiagnosed illness.  Indeed, there are no 
clinical findings that attribute his respiratory disorder 
symptomatology to an undiagnosed illness from Persian Gulf 
service, instead of the already established clinical 
diagnoses of bronchial asthma.  As for direct service 
connection, there are no additional medical records that 
indicate he had any complaints, treatment, or diagnoses for 
bronchial asthma during active duty service.  And none of 
these additional medical records speak to the etiology of the 
veteran's respiratory disorder of bronchial asthma, including 
especially any possible relation to his military service.  
38 C.F.R. § 3.156(a).  See, too, Morton, 3 Vet. App. 508.

Moreover, where, as here, the determinative issue is the 
medical diagnosis or etiology, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray, 5 Vet. App. at 214.  The RO 
has previously considered his contentions of suffering 
chronic respiratory disorder due to Persian Gulf syndrome, 
since service in the Persian Gulf War in 1991.  Therefore, 
having been previously considered and rejected, his 
additional statements to this same effect cannot be held to 
be "new" evidence.  Reid, 2 Vet. App. 312.

In sum, none of the additional evidence since the prior final 
February 1998 decision addresses the missing elements of 
service connection for a respiratory disorder, including as 
due to undiagnosed illness.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni, 5 Vet. App. at 467.


ORDER

As new and material evidence has not been received, the claim 
for service connection for a skin disorder, including as a 
qualifying chronic disability under 38 C.F.R. § 3.317 
(undiagnosed illness), is not reopened.  

As new and material evidence has not been received, the claim 
for service connection for a respiratory disorder, including 
as a qualifying chronic disability under 38 C.F.R. § 3.317 
(undiagnosed illness), is not reopened.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


